             Case 1:19-cv-03224 Document 2 Filed 10/25/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CHARLES M. KUPPERMAN                             )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        ) Civil Action No. 19-3224
                                                 )
UNITED STATES HOUSE OF                           )
REPRESENTATIVES, et al.,                         )
                                                 )
                      Defendants.



                                   NOTICE OF APPEARANCE

       Pursuant to LCvR 83.6(a), I, Michael W. Kirk, am admitted to practice law in this Court

and hereby enter my appearance on behalf of Plaintiff.

       Dated: October 25, 2019                      Respectfully submitted,

                                                    /s/ Michael W. Kirk
                                                    Michael W. Kirk
                                                      (DC Bar. No. 424648)
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (facsimile)
                                                    mkirk@cooperkirk.com

                                                    Attorney for Plaintiff
             Case 1:19-cv-03224 Document 2 Filed 10/25/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, and I hereby certify that I have served the document on

the following by causing it to be mailed via First Class USPS Mail:



 United States House of Representatives              The Honorable Adam B. Schiff
 Ford House Office Building                          Chairman
 Room 217                                            House Permanent Select Committee on
 Washington, D.C. 20515,                             Intelligence
                                                     HVC304 Capitol
                                                     Washington, D.C. 20515,
 The Honorable Donald J. Trump
 President of the United States
 1600 Pennsylvania Avenue, NW                        The Honorable Eliot L. Engel
 Washington, D.C. 20500,                             Chairman
                                                     House Committee on Foreign Affairs
                                                     2170 Rayburn House Office Building
 The Honorable Nancy Pelosi
                                                     Washington, D.C. 20515,
 Speaker of the House of Representatives
 1236 Longworth House Office Building
 Washington, D.C. 20515,                             The Honorable Carolyn B. Maloney
                                                     Acting Chair
                                                     House Committee on Oversight and Reform
                                                     2157 Rayburn House Office Building
                                                     Washington, D.C. 20515




                                                     /s/ Michael W. Kirk
                                                     Michael W. Kirk
                                                       (DC Bar. No. 424648)
                                                     Cooper & Kirk, PLLC
                                                     1523 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 220-9600
                                                     (202) 220-9601 (facsimile)
                                                     mkirk@cooperkirk.com

                                                     Attorney for Plaintiff




                                                 2
